UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 £ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52660 TRESORO MINING CORP. (Exact name of small business issuer as specified in its charter) Nevada 20-1769847 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1220 – 666 Burrard Street Vancouver British Colombia Canada V6C 2X8 (Address of principal executive offices) (Zip Code) (604-681-3130) Registrant’s telephone number, including area code 880 – 666 Burrard Street, Vancouver, British ColumbiaV6C 2G3 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 24,473,934 shares of common stock as of January, 14, 2013. TRESORO MINING CORP. Quarterly Report on Form 10-Q For The Quarterly Period Ended November 30, 2012 INDEX PART I – FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 2 FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements that involve risks and uncertainties.Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology.In evaluating these statements, you should consider various factors, including the assumptions, risks and uncertainties outlined in this quarterly report under “Risk Factors”.These factors or any of them may cause our actual results to differ materially from any forward-looking statement made in this quarterly report.Forward-looking statements in this quarterly report include, among others, statements regarding: · our capital needs; · business plans; and · expectations. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding future events, our actual results will likely vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein.Some of the risks and assumptions include: · our need for additional financing; · our exploration activities may not result in commercially exploitable quantities of ore on our mineral properties; · the risks inherent in the exploration for minerals such as geologic formation, weather, accidents, equipment failures and governmental restrictions; · our limited operating history; · our history of operating losses; · the potential for environmental damage; · our lack of insurance coverage; · the competitive environment in which we operate; · the level of government regulation, including environmental regulation; · changes in governmental regulation and administrative practices; · our dependence on key personnel; · conflicts of interest of our directors and officers; · our ability to fully implement our business plan; · our ability to effectively manage our growth; and · other regulatory, legislative and judicial developments. We advise the reader that these cautionary remarks expressly qualify in their entirety all forward-looking statements attributable to us or persons acting on our behalf.Important factors that you should also consider, include, but are not limited to, the factors referred to under “Risk Factors” in our annual report on Form 10-K filed with the SEC on June 28, 2012. The forward-looking statements in this quarterly report are made as of the date of this quarterly report and we do not intend or undertake to update any of the forward-looking statements to conform these statements to actual results, except as required by applicable law, including the securities laws of the United States. 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The following unaudited interim consolidated financial statements of Tresoro Mining Corp. (sometimes referred to as “we”, “us” or “our Company”) are included in this quarterly report on Form 10-Q: Page Consolidated Balance Sheets as ofNovember 30, 2012 (unaudited) and February 29, 2012 F-2 Unaudited Consolidated Statements of Operations for the nine months endedNovember 30, 2012 and 2011 and for the period from inception (October 11, 2004) to November 30, 2012 F-3 Unaudited Consolidated Statements of Cash Flows for the nine months ended November 30, 2012and 2011 and for the period from inception (October 11, 2004) to November 30, 2012 F-4 Unaudited Notes to Consolidated Financial Statements F-5 It is the opinion of management that the unaudited interim consolidated financial statements for the nine months ended November 30, 2012 and 2011 include all adjustments necessary in order to ensure that the unauditedinterim consolidated financial statements are not misleading. These unaudited interim consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented in accordance with accounting principles generally accepted in the United States of America. Except where noted, these unaudited interim consolidated financial statements follow the same accounting policies and methods of their application as our Company’s audited annual consolidated financial statements for the year ended February 29, 2012. All adjustments are of a normal recurring nature. These unaudited interim consolidated financial statements should be read in conjunction with our Company’s audited annual consolidated financial statements as of and for the year ended February 29, 2012. 4 TRESORO MINING CORP. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in U.S. Dollars) November 30, 2012 (UNAUDITED) CONSOLIDATED BALANCE SHEETS F-2 CONSOLIDATED STATEMENTS OF OPERATIONS F-3 CONSOLIDATED STATEMENTS OF CASH FLOWS F-4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-5 F-1 TRESORO MINING CORP. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in U.S. Dollars) November 30, February 29, (unaudited) (audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS Deposit Property and equipment (Note 3) Mineral exploration properties (Note 4) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) CURRENT LIABILITIES Accounts payable and accrued liabilities (Note 5) $ Due to related parties (Note 6) Promissory notes payable and accrued interest (Note 7) TOTAL LIABILITIES NATURE OF OPERATIONS AND BASIS OF PRESENTATION, COMMITMENTS and CONTINGENCIES (Notes 1 and 9 ) STOCKHOLDERS’ EQUITY Common stock (Note 8) Authorized 140,625,000 shares of common stock, $0.001 par value Issued and outstanding24,473,934 common shares (February 29, 2012 – 20,459,375) Additional paid-in-capital Stock payable - Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-2 TRESORO MINING CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in U.S. Dollars) For the three months ended November 30, For the three months ended November 30, For thenine months ended November 30, For thenine months ended November 30, For the period from inception (October 11, 2004) to November 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) GENERAL & ADMINISTRATIVE EXPENSES Write down of mineral property acquisition costs $
